Citation Nr: 9918738	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  96-14 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for Department of Veterans Affairs (VA) purposes.  


REPRESENTATION

Appellant represented by:	Justice B. Adjei, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and B.O.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had active service from March 1945 to May 1946.  

This contested claim comes before the Board of Veterans' 
Appeals (Board) on appear from an April 1995 Administrative 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, in which it was determined 
that the appellant (D.) could not be recognized as the 
veteran's surviving spouse for VA purposes.  It was 
determined that the veteran's common-law wife (C.) was 
entitled to recognition as his surviving spouse for VA 
purposes.  A Hearing Officer in July 1996 also determined 
that the appellant was not the surviving spouse for VA 
purposes.  In August 1998, the RO confirmed this decision.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The veteran married the appellant in November 1950; the 
copy of the veteran's petition for divorce from the appellant 
indicates that they separated, no longer cohabitating as 
husband and wife in March 1952.  

3.  The grounds for the petition for divorce was adultery by 
the appellant and her Waiver of Citation did not contest this 
reason, but in later statements, she argued that the veteran 
lied in order to avoid paying child support.  

4.  The petition for divorce was ultimately dismissed for 
want of prosecution.  

5.  The veteran claimed common law marriage to someone other 
than the appellant (C.) on his original application for 
benefits filed in 1973.  He also submitted copies of birth 
certificates of numerous children that he had with her, and 
statements by others who were aware of their marital 
relationship.  

6.  The 1952 separation between the veteran and the appellant 
is not shown to have been due to the misconduct of, or 
procured by, the veteran without the fault of the appellant 
and there was no reconciliation prior to his death in 1977.  


CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as 
the surviving spouse of the veteran for the purpose of 
receiving VA benefits.  38 U.S.C.A. §§ 101(3), 103, 5107 
(West 1991); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.205 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record shows that the veteran filed for VA 
compensation benefits in May 1973.  At that time, he claimed 
that C. was his common law wife.  He also provided copies of 
numerous birth certificates of children that he had with C.  
On VA Form 21-526 received in October 1973, the veteran 
indicated that he divorced D., (the appellant), in 1952 and 
entered into a common law marriage with C. in 1953.  Added to 
the record in 1974 were three statements on VA Forms 21-4171 
supporting his assertions.  In October 1974, a VA Form 21-
4171 as provided by C. was added to the record in support of 
the veteran's assertion that she was his common law wife.  

In October 1977, C. filed for dependency and indemnity 
benefits.  Added to the record was a certificate of death 
indicating that the veteran died in September 1977.  

In January 1978, a VA Administrative Decision established 
that C. was the surviving spouse for VA purposes.  

In November 1993, the appellant filed an application for 
death pension benefits as the legal surviving spouse of the 
veteran.  She supplied a copy of her marriage certificate to 
the veteran dated in 1950 and a certificate of death which 
reflected that the veteran died in September 1977.  In 
statements of record, to include testimony at personal 
hearings in July 1994 and June 1996, the appellant indicated 
that she was never legally divorced from the veteran when he 
died.  She indicated that she was not at fault in the 
separation when he left her for another woman.  She stated 
that he filed for divorce because he no longer wanted to be 
married to her and did not want to pay child support.  She 
said that she sent her divorce documents to his lawyer and 
thought that they were divorced in 1953, even though the 
veteran continued to visit her and her daughter and make 
financial contributions through approximately 1958.  She 
stated that since she thought that she and the veteran were 
divorced, she married another man (F.F.) in 1968 and 
continued to live with him until they separated in 1973.  She 
recently found that she could not receive Social Security 
benefits as the surviving spouse of F.F. because her marriage 
to the veteran had never been terminated.  She attempted to 
obtain a copy of her divorce but instead found that it was 
dismissed in May 1955 for want of prosecution.  One reason 
that she did not refute the allegations of adultery at the 
time he filed for divorce was because she could not afford an 
attorney.  When she discovered that she was not divorced from 
the veteran, she filed for VA benefits as the surviving wife.  
(In addition to the appellant's hearing testimony, these 
contentions were alleged in statements made by the appellant 
to include those in January and October 1994, March 1996, and 
March 1998.)  

The marriage license of the appellant and F.F. was added to 
the record in July 1994.  Also added to the record was his 
death certificate reflecting that he died in July 1991.  

In an October 1994 statement, C. reported that she lived with 
the veteran continuously from 1953 until his death in 1977.  
They had 8 children during this time although they were never 
formally married.  She was told by the veteran that he had 
divorced his previous wife when he caught her with another 
man.  

Added to the record in January 1995 was a copy of the 1953 
petition for divorce as filed by the veteran requesting a 
divorce from the appellant as he had caught her in the act of 
adultery.  Added to the record on various dates, to include 
in August 1995, was a notice of dismissal of the divorce 
petition for want of prosecution dated in May 1955.  

In an April 1995 VA Administrative Decision, it was 
determined that a review of the evidence of record did not 
show that D. (the appellant) was the legal surviving spouse 
of the veteran.  It was determined that C. (the veteran's 
common-law wife at the time of his death) was the legal 
surviving spouse.  



Subsequently added to the record in March 1996 was a Waiver 
of Citation dated in October 1953 and signed by the appellant 
regarding the veteran's petition for divorce.  This document 
acknowledges receipt of the petition by the appellant but 
does not provide any rebuttal to the accusations made by the 
veteran.  

Following a June 1996 personal hearing, (the appellant's 
testimony was summarized above), a hearing officer in July 
1996 determined that that the appellant was not the legal 
surviving spouse of the veteran for VA purposes 

Received in April 1998 was a statement by the appellant in 
support of her claim.  She also submitted a statement from 
March 1998 by her mother attesting to the fact that the 
appellant was at one time married to the veteran and that 
they had a child together.  They ultimately separated, but 
the veteran continued to see the appellant and their baby 
daughter.  While they tried to work things out, the appellant 
and the veteran never reconciled.  The veteran never helped 
financially.  Also submitted was a birth certificate 
reflecting the 1951 birth of the daughter of the veteran and 
the appellant.  

Added to the record in April 1998 were photographs, 
statements from witnesses, copies or checks, receipts, and a 
statement as provided by C.  These records were submitted to 
show that she and veteran lived as man and wife until his 
death.  These records include photos of the veteran and C., 
receipts evidencing the purchase of furniture in 1974, and 
medical certificates dated in 1974 reflecting that the 
veteran and C. were seen by the same physician for a standard 
serologic test.  

In August 1998, the RO confirmed the decision that the 
appellant was not the surviving spouse of the veteran for VA 
purposes.  

Law and Analysis

A surviving spouse may qualify for pension if the marriage to 
the veteran occurred before or during the veteran's service. 
38 C.F.R. § 3.54 (1998).  In order to qualify as a surviving 
spouse for the purpose of VA death pension benefits, the 
appellant must have been the veteran's spouse at the time of 
his death; must have lived continuously with the veteran from 
the date of their marriage to the date of his death, except 
if there was a separation due to the misconduct of, or 
procured by, the veteran without the fault of the appellant; 
and must not have remarried or lived with another person held 
out as her spouse. 38 U.S.C.A. § 101(3) (West 1991); 38 
C.F.R. § 3.50 (1998).  Fault, or the absence of fault, is to 
be determined based on an analysis of conduct at the time of 
separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of cohabitation.  38 C.F.R. § 
3.53(a) (1998).  The statement of the surviving spouse as to 
the reason for separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for the purposes of convenience, health, 
business, or any other reason which did not show an intent on 
the part of the surviving spouse to desert the veteran, the 
continuity of cohabitation will not be considered as having 
been broken.  38 C.F.R. § 3.53(b) (1998).

Initially, the Board notes that the appellant and the veteran 
were married in 1950 and that there is no evidence of record 
that they were ever divorced or legally separated.  The 
record reflects that the veteran's petition for divorce was 
dismissed for want of prosecution.  However, as noted above, 
to qualify as a surviving spouse for the purpose of VA death 
pension benefits, the appellant must have lived 


continuously with the veteran from the date of their marriage 
to the date of his death, except if there was a separation 
due to the misconduct of, or procured by, the veteran without 
the fault of the appellant.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for the purposes of convenience, health, 
business, or any other reason which did not show an intent on 
the part of the surviving spouse to desert the veteran, the 
continuity of cohabitation will not be considered as having 
been broken.  38 C.F.R. § 3.53(b) (1998).  

Even by the appellant's own statements, it is clear that she 
and the veteran did not live together again after separating 
sometime in the 1950s.  It is equally clear that they both 
married others (he, through a common law marriage) and 
carried on separate lives.  Additionally, while the appellant 
now denies the veteran's allegations in his petition for 
divorce that she committed adultery, the contemporaneous 
records do not refute those allegations.  Thus, it appears 
that she was also at fault in the separation.  Except for her 
own self-serving statements, the record does not contain 
evidence that the separation was due to misconduct of, or 
procured by, the veteran without the fault of the appellant.  
Additionally, there is no evidence that the separation was by 
mutual consent and that they lived apart for the purposes of 
convenience, health, business, or any other reasons which did 
not show an intent on the part of the surviving spouse to 
desert the veteran.  Therefore, as the cohabitation 
requirement under 38 U.S.C.A. § 101(3) and 38 C.F.R. §§ 3.50, 
3.53 has not been met, the appellant is not entitled to 
recognition as the veteran's spouse for VA purposes.  




(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to recognition of the appellant as the veteran's 
spouse for VA purposes is denied.  



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 

